
	

113 HR 1198 IH: To provide for American Samoa and the Commonwealth of the Northern Mariana Islands to be treated as States for certain criminal justice programs.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1198
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Sablan (for
			 himself and Mr. Faleomavaega)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for American Samoa and the Commonwealth of the
		  Northern Mariana Islands to be treated as States for certain criminal justice
		  programs.
	
	
		1.Treatment as a State for
			 American Samoa and the CNMISection 901(a)(2) of Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3791(a)(2)) is amended by striking
			 Islands: and all that follows through the period and inserting
			 Islands;.
		
